Citation Nr: 1231453	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 18, 1992, for the award of service connection for loss of sense of taste.

2.  Entitlement to initial evaluations in excess of 30 percent from July 23, 1999, and in excess of 70 percent from May 16, 2006, to November 3, 2008, for cognitive disorder with depression.


REPRESENTATION

Appellant represented by:	Andrew J. Mollica, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record, and a copy of the transcript has been sent to the Veteran.

The Board notes that while the RO informed the Veteran that his claim for entitlement to an earlier effective date for the award of service connection for a loss of sense of taste was not a valid claim, see March 29, 2012, letter, and the Board agrees with this determination, it will still address the issue in this decision for two reasons.  One, the Veteran discussed the issue at the May 2012 hearing before the undersigned.  Two, the Board finds it would be appropriate for the Board to issue a decision that formally dismisses this claim, as the Veteran had been given the impression that this issue was part of the current appeal at some point.

As to the claim for increase involving the psychiatric disorder, the RO has provided inaccurate facts during the appeal.  Specifically, in the August 2009 statement of the case, the RO stated that the Veteran did not appeal the May 2000 rating decision, which awarded a 30 percent evaluation for the service-connected psychiatric disorder as of July 23, 1999, and that the decision became final.  See page 23.  This is an incorrect statement, which the RO had acknowledged back in September 2000.  See September 26, 2000, Star Review Addendum.  

At the time the RO awarded the 30 percent evaluation, the Veteran had already perfected an appeal in connection with the claim for increase, as the RO had initially assigned a noncompensable evaluation in an October 1999 rating decision in awarding service connection for a psychiatric disorder, and the Veteran appealed the evaluation assigned.  In awarding a 30 percent evaluation in the May 2000 rating decision, the RO did not award the highest evaluation available, and thus the appeal the Veteran perfected following the October 1999 rating decision remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a claimant seeks an increased disability rating, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than that maximum available benefit is awarded").  Additionally, following the May 2000 rating decision, the Veteran did not express being satisfied with the 30 percent evaluation.  This confirms the Board's finding that the current claim for increase has been pending since the October 1999 rating decision and involves higher initial ratings as described in Fenderson v. West, 12 Vet. App. 119 (1999) (addressing a claim for increase that involves appealing the evaluation assigned in an initial grant of service connection).  Hence, both the assignment of the 30 percent and 70 percent evaluations are part of the current appeal.

On this note, because a 100 percent evaluation was assigned for the cognitive disorder with depression as of November 4, 2008, the claim for increase is no longer part of the appeal as of that date, since the 100 percent evaluation is the highest evaluation available.  Id.

The issues of entitlement to (1) an earlier effective date for the award of service connection for the psychiatric disorder, see November 28, 2007, statement from Veteran's representative on page 2, and (2) service connection for a thyroid disorder, including as being secondary to service-connected residuals of basilar skull fracture, see VA Form 119, Report of Contact, dated April 16, 2007 (RO contacted representative), have been raised by the record.  As these matters have not yet been adjudicated by the RO, they are referred to the RO for appropriate action.  

The issue of entitlement to higher initial evaluations for cognitive disorder with depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 decision, the Board granted an effective date of September 18, 1992, and no earlier, for the award of service connection for loss of sense of taste.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and it is final.  

2.  In February 2000, the Board denied a motion for reconsideration of the August 1998 decision.


CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date earlier than September 18, 1992, for the award of service connection for loss of sense of taste must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1995 rating decision, the RO granted service connection for loss of sense of taste, effective February 10, 1995.  The Veteran appealed the effective date assigned.  In an August 1998 decision, the Board granted an effective date of September 18, 1992, but no earlier, for the award of service connection for loss of sense of taste.  The Veteran was notified of the decision and his appeal rights, and he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

In July 1999, the Veteran submitted to the Board a motion for reconsideration of the August 1998 Board decision, see 38 C.F.R. § 20.1000, which was denied by the Chairman of the Board in February 2000.  The Veteran was notified of the decision and his appeal rights, and he did not appeal the decision to the Court.

During the current appeal, the Veteran alleged that he was entitled to an effective date earlier than September 1992 for the award of service connection for loss of sense of taste.

As a result of the August 1998 Board decision becoming final, the Veteran cannot receive an earlier effective date than that which the Board assigned in the absence of clear and unmistakable error (which the Board will address below).  Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296 (2006).  However, in Leonard v. Nicholson, the Federal Circuit determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the Veteran in this case could attempt to overcome the finality of the August 1998 Board decision-in an attempt to gain an earlier effective date-is to request a revision of the decision directly to the Board based on clear and unmistakable error.  See 38 U.S.C.A. § 7111 (West 2002) (an assertion of clear and unmistakable error in a Board decision must be presented to the Board); 38 C.F.R. § 20.1400-1404 (2011).

At the May 2012 hearing, the undersigned specifically informed the Veteran of his ability to file a claim for clear and unmistakable error directly to the Board.  See transcript on pages 7-9.  At the present time, neither the Veteran nor his representative has submitted a claim to the Board alleging clear and unmistakable error in the August 1998 Board decision.  Thus, at this time, the Veteran is legally and factually precluded from receiving an effective date earlier than September 18, 1992, for the award of service connection for loss of sense of taste.  As noted above, the Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for an effective date earlier than September 18, 1992, for the award of service connection for loss of sense of taste is dismissed.


REMAND

The Board finds additional development is necessary before the Board can address the remaining issue on appeal. 

At a May 2007 VA examination in connection with the Veteran's psychiatric disorder, he informed the examiner that he had received mental health treatment by a psychologist, which had lasted "about [one] year.  He has not seen this psychologist for approximately the past year."  See VA psychiatric evaluation report under "Past Psychiatric History."  There has been no attempt to obtain these records, and they would be relevant to the issue on appeal.  It is unclear whether these records are private or VA, and the Board will ask the Veteran to provide information as to where to obtain these records.  

The Board has not found any other evidence in the claims file showing treatment for the psychiatric disorder or showing where the Veteran reported having received other psychiatric treatment.  The Veteran will be asked to inform VA of any other treatment he has received for the psychiatric disorder during the appeal period that is not evidenced in the file.

Regardless, of the lack of evidence of the Veteran reporting treatment, the Board will request that VA treatment records from the Chillicothe VA Medical Center, including all associated clinics, such as the Athens Community Based Outpatient Clinic, from January 1999 be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers, both private and VA, that have treated him for the service-connected psychiatric disorder.  He should also be requested to provide authorization for the psychologist who treated him for approximately one year in 2005 or 2006.  See May 2007 VA examination report under "Past Psychiatric History" (examiner reporting, "His only other mental health treatment was off and on by a psychologist lasting about 1 year.  He has not seen this psychologist for approximately the past year.").  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If there are other relevant private medical records not listed above relating to treatment for a psychiatric disorder, the Veteran should either provide VA permission to obtain the records or submit the records himself.  

If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain medical records pertaining to the Veteran from the Chillicothe VA Medical Center, including all associated clinics, such as the Athens Community Based Outpatient Clinic, from January 1999.  

3.  Thereafter, readjudicate the claim for entitlement to initial evaluations in excess of 30 percent from July 23, 1999, and in excess of 70 percent from May 16, 2006, to November 3, 2008, for cognitive disorder with depression.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


